Citation Nr: 0610844	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
to include as secondary to the service-connected laceration 
scar on the nose and face. 

2.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected laceration scar 
on the nose and face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2002 
rating decision, by the Los Angeles, California, Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for a sinus disorder and headaches.  
The veteran perfected a timely appeal to that decision.  

In the rating action of February 2002, the RO also denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a neck injury.  A notice of 
disagreement with that determination was received in April 
2002.  A statement of the case was issued in August 2003.  
However, on his substantive appeal (VA Form 9), received in 
December 2003, the veteran specifically stated that he was 
only appealing the denial of service connection for headaches 
and service connection for sinus problems.  Consequently, 
those are the only issues over which the Board currently has 
jurisdiction.  38 C.F.R. §§ 20.200, 20.202 (2005).  

The Board notes that, in the March 2006 Informal Hearing 
Presentation, the veteran's representative raised the issue 
of entitlement to service connection for the loss of 
masticatory function.  He also raised the issue of whether 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for neck and back 
strains, to include the issue of whether there was clear and 
unmistakable error in the May 1995 rating action that denied 
those claims.  These matters are referred to the RO for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

The veteran essentially contends that he is entitled to 
service connection for a sinus disorder and headaches, both 
of which developed as a result of injuries he sustained from 
a motor vehicle accident in service.  The veteran maintains 
that, as a result of trauma to his nose, he was left with 
scar tissue inside his nasal passages; he states that the 
scar tissue obstructs his nasal passages and impairs his 
breathing.  The veteran indicates that he experiences 
difficulty sleeping; he wakes up constantly due to his 
obstructed breathing.  The veteran further indicates that, as 
a result of his breathing problems and difficulty sleeping, 
he wakes up in the morning with migraine headaches, blurred 
vision and feels tired all day long.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claims 
of entitlement to service connection for a sinus disorder and 
headaches.  Such development would ensure that the veteran's 
due process rights, including those associated with the 
Veterans Claims Assistance Act of 2000 (VCAA), as amended, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005), are met.  The specific 
bases for remand are set forth below.  

In this regard, the service medical records show that the 
veteran was seen in an emergency room in February 1984; he 
had lacerations on his face and across the bridge of his 
nose.  It was noted that he was involved in a motor vehicle 
accident, during which he struck a mule or a horse.  The 
diagnosis was severe nasal and facial laceration, with no 
nerve or artery involvement.  He underwent repair of the 
lacerations.  On the occasion of his separation examination 
in April 1984, the veteran reported problems with headaches 
and dizziness.  A clinical evaluation was unremarkable, 
except for scar on the face and nose.  


Post service medical records include VA progress notes, dated 
from May 1994 to June 1994, showing treatment for residuals 
of the facial laceration suffered in the February 1984 
inservice accident.  In May 1994, the veteran was seen for 
evaluation for scar revision.  He complained of persistent 
nasal congestion.  Examination revealed a scar over the nose.  
The assessment was facial scar.  The veteran was afforded a 
VA examination in November 1994, at which time he complained 
of headaches and difficulty breathing through the nose.  Upon 
x-ray study of the sinuses, it was noted that they were 
radiographically clear; however, there was a markedly 
obstructive type of nares, more marked on the right, with 
marked swelling of the turbinates and marked, hazy, swelling 
in the region of the OMC, with a characteristic marked 
radiographic blockage of the right nares, severe, and on the 
left side, moderate to minimal.  The pertinent diagnosis was 
status post facial injuries with adequate repairs and thin 
scars on the nose and left face.  

Under U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2005), 
obtaining a medical examination and medical opinion is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Under the circumstances of this 
case, the Board finds that the evidence is insufficient to 
determine whether the veteran has a sinus disorder and/or 
headaches, which is related to service.  VA has not afforded 
the veteran a medical examination.  As the Board cannot 
exercise its own independent judgment on medical matters, a 
VA examination is required to determine whether the veteran 
has current sinus and headache disorder(s), and if so, 
whether any current sinus and/or headache disorder(s) can be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A.  


38 C.F.R. § 4.1 (2005) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO also should ask the veteran to 
identify all health care providers, VA as 
well as non-VA, who have treated him for 
the claimed sinus disorder and headaches 
since his discharge from service.  The RO 
should request copies of all indicated 
records that have not been previously 
secured.  

2.  The RO should also arrange for the 
veteran to undergo a VA ear, nose and 
throat examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's sinus disorder.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
After careful review of the file, 
including the service medical records, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any sinus 
disorder found is etiologically related 
to the veteran's period of service, 
including to injuries sustained as a 
result of the motor vehicle accident in 
February 1984.  A complete rationale for 
the opinion expressed must be provided.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of any headache disorder found.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  With respect to any 
headache disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the headache disorder is 
etiologically related to the veteran's 
period of service, to include the 
automobile accident in February 1984.  A 
complete rationale for the opinions 
expressed must be provided.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





